ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-082, concluding that BERNARD J. McBRIDE, JR., formerly of DEPTFORD, who was admitted to the bar of this State in 1990, and who was transferred to disability inactive status pursuant to Rule 1:20-12, by Order of the Court filed on September 21, 2005, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) and (b) (failure to keep client reasonably informed about the status of matter, and failure to explain matter to extent reasonably necessary to permit client to make informed decisions regarding representation), RPC 1.15(a) (failure to safeguard clients’ and third parties’ funds), RPC 1.15(b) (failure to promptly disburse clients’ and third parties’ funds), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that BERNARD J. McBRIDE, JR., is hereby reprimanded; and it is further
*389ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.